—Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to compel the respondent, Marvin I. Goodman, Justice of the Supreme Court, Nassau County, to release to him a presentence report prepared by the County of Nassau, Probation Department.
Motion by the respondent, Marvin I. Goodman, to dismiss the proceeding.
Upon the petition and papers filed in support of the proceeding, and the papers filed in opposition thereto and in support of the motion, it is,
Ordered that the motion is granted; and it is further,
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act, and only when there exists a clear legal right to the relief sought (see, Matter of Legal Aid Socy. v Scheinman, 53 NY2d 12, 16). The petitioner has failed to demonstrate a clear legal right to the relief sought. Mangano, P. J., Rosenblatt, Sullivan and Hart, JJ., concur.